296 Ga. 441
FINAL COPY

S15Z0571. IN THE MATTER OF CHARLES HOUSTON RICHARDS, JR.

      PER CURIAM.

      This matter is before the Court on Respondent Charles Houston Richards,

Jr.’s application for certification of fitness/reinstatement, which was filed in

accordance with Part A, Section 10 (Readmission and Reinstatement) of the

Rules Governing Admission to the Practice of Law in Georgia. Richards was

originally admitted to the Bar in 1991. In 2008, Richards was disbarred after he

failed to file Notices of Rejection to two Notices of Discipline despite having

been properly served, see In the Matter of Richards, 284 Ga. 154 (663 SE2d

708) (2008). Both Notices of Discipline charged him with failure to properly

distribute to his clients funds he collected in a judgment and failure to have

sufficient funds in his trust account. Based upon his disbarment in Georgia,

Richards was also disbarred in Florida, where he had been a member of the Bar

since 1986, and by the United States District Court for the Northern District of

Georgia.

      In July 2014, Richards filed with the Office of Bar Admissions an

Application for Certification to Practice Law, which serves as an application for
readmission. In connection therewith, Richards filed a statement of

rehabilitation in accordance with In re Cason, 249 Ga. 806 (294 SE2d 520)

(1982), detailing his history of alcohol and drug abuse and explaining the effect

that alcohol and drugs had on his life and career. He expressed his remorse for

his conduct, took full responsibility therefor, and outlined his efforts at

rehabilitation in the community (through his documented involvement in

numerous religious, community and civic organizations), in his personal life, in

his relationships with his former clients, and in his current employment. The

record contains four letters of personal reference, three from members of the

non-profit community and one from a prior client. The authors of the letters all

attest to Richards’ high moral character, his generosity and compassion, his

commitment to rehabilitation, and his professionalism and diligence in

reestablishing the requisite character and fitness for a member of the State Bar

of Georgia. They all support his readmission.

      Pursuant to Part A, Section 10 (d) (1)-(4) of the Rules Governing

Admission to the Practice of Law in Georgia, the Fitness Board provided notice

and opportunity for the State Bar to present relevant information, provided

notice to the Bar membership and the Chief Judge where Richards had practiced,

                                       2
provided newspaper notice to the public in the area where Richards had

practiced, sought and received confirmation from the Client Security Fund that

no restitution remained due, and followed all other procedures for fitness

certification designated by Part A of the Rules. The Board received no response

from its published notice or from the letters sent to the General Counsel of the

State Bar of Georgia; the President of the Atlanta Bar Association; or the Chief

Judge of the Fulton County Superior Court. The Client Security Fund confirmed

that it had paid a total of $34,292.88 on claims filed against Richards, and that

in January 2012, Richards reimbursed the Fund for the entire amount. The

Fitness Board took up Richards’ application and, after a conference with him,

decided that he should be certified for readmission. The Board filed its report

along with the record of the proceedings so that the Court could make the final

determination regarding Richards’ certification of fitness as required by Part A,

Section 10 (e) of the Rules Governing Admission to the Practice of Law in

Georgia.

      The record exhibits that Richards has shown extreme remorse for his

actions, made restitution for his wrongdoing, and has volunteered extensively

in his community. We are convinced of his candor, credibility, and

                                       3
rehabilitation, and conclude that Richards has demonstrated by clear and

convincing evidence that he is entitled to be certified as fit to practice law in

Georgia. Richards has met all of the procedural requirements of Part A, Section

10 for approval of his application for certification of fitness. Accordingly, this

Court hereby grants Richards’ application for certification of fitness and orders

that, upon satisfaction of all the requirements of Part B of the Rules, including

taking and passing the Georgia Bar Examination, Richards may be reinstated as

an attorney licensed to practice law in the State of Georgia.

      Certification of fitness for readmission granted. All the Justices

concur.



                          Decided January 20, 2015.

      Reinstatement.

      Sarah E. Lockwood, A. Leigh Burgess, for Office of Bar Admissions.

      J. Antonio DelCampo, for Board to Determine Fitness of Bar

Applicants.




                                        4